ORDER
PER CURIAM.
A consolidated appeal. Defendant was convicted as a prior and persistent offender of first degree robbery and armed criminal action. He appeals his convictions and the denial of his 29.15 motion after a hearing based on ineffective assistance of counsel. We affirm per Rules 84.16(b) and 30.25(b). No error of law appears, and the motion court’s findings are not clearly erroneous. An opinion would have no precedential value. The parties have been furnished with a memorandum for their information only.